Citation Nr: 1824756	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  07-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disorder as secondary to his service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to November 1986 and from March 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Board initially denied the claim in a May 2014 decision.  The Veteran subsequently appealed that decision to the Court of Appeals for Veterans Claims (Court), and by a December 2014 Order, the Court vacated portions of the decision and remanded it for adjudication pursuant to the Joint Motion for Partial Remand (Joint Motion).  Notably, the Veteran did not appeal and the Joint Motion did not disturb the portions of the Board's May 2014 decision that denied entitlement to service connection for a bilateral knee disability on direct and presumptive bases.

The Board again denied the claim in a November 2015 decision, which the Veteran appealed to the Court.  By a July 2016 Order, the Court vacated portions of this decision and remanded it for adjudication pursuant to a second Joint Motion.  Notably, the Veteran did not appeal and the Joint Motion did not disturb the portion of the Board's November 2015 decision that denied entitlement to service connection for a bilateral knee disability as secondary to his service-connected gout.  As such, the issue addressed in the Joint Motion is limited to whether the Veteran's bilateral knee disorder is secondary to his service-connected lumbar spine disability.

The Veteran's claim was last before the Board in August 2016, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The most probative evidence of record weighs against a finding that the Veteran's bilateral knee osteoarthritis was caused or aggravated by his service-connected degenerative joint and disc disease of the lumbosacral spine with intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran is seeking service connection for a bilateral knee condition.  He contends that his knee condition is the result of an antalgic gait that itself is the result of his lumbar spine disability.

An August 2007 VA treatment record reflects that the Veteran's knees were painful with intermittent swelling, stiffness, and loss of motion.  There was a small medial effusion of the right knee.  A x-ray of the knee was essentially normal.  The assessment was bilateral knee arthralgia.  In October 2010, the Veteran reported that his antalgic gait due to his back pain was causing more knee pain.  The assessment was knee arthralgia.

On June 2011 VA examination, the Veteran stated that he first had trouble with his knees in 2003 or 2004.  At the time he was having gout attacks and was taking Allopurinol.  However, once he was feeling better, he stopped taking that medication and he developed left knee pain.  He also felt that his gait was altered due to his back and hip disabilities.  He reported constant knee pain.  Physical examination and x-ray examination resulted in a diagnosis of bilateral knee patellofemoral syndrome with mild degenerative joint disease and gouty arthritis.  The Veteran's gait was noted to be mildly antalgic.  He was not using any assistive device.  He could perform three partial squats without fatigue.  He was able to perform toe, heel, and tandem ambulation adequately.  There was normal strength in the lower extremities.  It was noted that range of motion testing of the knee was difficult because despite repeated appeals, the Veteran strongly resisted the physician's passive range of motion, even when in the sitting position with his weight completely off of his back and hips.  Then, he reported that flexing the knee hurt his back and hips, but did not hurt his knee at all. 

After reviewing the record, the examiner concluded that the Veteran's knee disability was less likely than not caused by or aggravated by his back or hip condition, adding that although the Veteran had a mildly antalgic gait, it was not severe enough to require use of assistive devices and did not explain how it affected the knees.  

In April 2015, the Veteran underwent a VA examination in which he was diagnosed with bilateral knee joint osteoarthritis and left knee meniscus tear.  The examiner concluded that the Veteran's claimed bilateral knee condition was not secondary to or aggravated by his service-connected conditions.  In June 2015, the same VA examiner physically re-examined the Veteran and again reviewed the claims file.  He concluded that the Veteran's degenerative joint disease was not caused or aggravated by his mildly antalgic gait.  The Veteran had previously stated his belief that his antalgic gait due to his lumbar spine disability had caused or aggravated his bilateral knee disability, and the examiner found that to not be the case.  In so concluding, the examiner reviewed the records and found no indication of a gait disturbance.  The VA examiner noted that the Veteran's self-reported gait disturbance was mild and was expected to resolve.  

In the July 2016 Joint Motion, the parties agreed that a June 2015 VA examiner's opinion concerning the Veteran's bilateral knee condition and his lumbar spine disability was inadequate to adjudicate the claim.  The parties agreed that a remand was warranted for the Board to obtain a VA examination which adequately addressed whether the Veteran's service-connected lumbar spine disability and his antalgic gait caused or aggravated his bilateral knee condition.

Following a Board remand, the same VA examiner who conducted the April 2015 and June 2015 examinations of the Veteran again concluded in a September 2016 opinion that there was no service-connected disability causing the Veteran's knee pain.  In support of this conclusion, the VA examiner stated that knee conditions such as those the Veteran had were extremely common in the general population.  Further, the VA examiner stated that he was unaware of any documentation of spine pathology (boney or alignment) as a cause of either bones or soft tissue knee pathology.  Specifically, the VA examiner stated he was unaware of the service-connected spine condition in the Veteran as a cause of degenerative joint disease, meniscal or other soft tissue disease.  The VA examiner stated that an extensive literature search found no scholarly scientific articles on lumbosacral pathology causing boney or soft tissue knee pathology.  The VA examiner also concluded that the Veteran's currently diagnosed bilateral knee disorders were not aggravated by any service-connected disability, including his lumbar spine disability.  The VA examiner stated that he reviewed the medical evidence noting the Veteran's antalgic gait, and he also observed the Veteran's antalgic gait during his 2015 examinations.  The VA examiner concluded that the antalgia had no bearing on his knee conditions.  Further, the VA examiner stated there was no credible evidence that antalgia caused or aggravated either a meniscal tear and/or chondromalacia patella.

Subsequently, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  In September 2017, a board certified orthopedic surgeon reviewed the medical records and concluded that the Veteran's "mild-for-age knee arthritis is reported to be equal bilaterally, and thus unlikely to be the effect of an abnormal gait.  Thus there is no objective evidence that there is any abnormal-for-age damage done to either knee, despite the various references to an antalgic gait."  The medical expert observed that the Veteran's medical records note instances in which he has had an antalgic gait, which the medical expert defined as "one during which the patient spends shorter time weight bearing on the affected side because of pain."  The medical expert stated that there was no evidence in the available records that the Veteran favored one leg over the other.  He added that if a gait was even bilaterally, then it was unlikely to cause problems to the knees or other joints, and it was only when one side is favored over another side that the side that does more weight-bearing can develop damage over time.

The medical expert also concluded that there was no evidence that any gait disturbance aggravated the development of arthritis to either knee.  In support of this conclusion, the medical expert stated there was no evidence that the Veteran favored one leg over the other, and the knees had bilaterally equal arthritis according to the evidence in x-ray reports.  The medical expert also stated that due to the lack of description of the gait or whether one side was favored or not, it was impossible given the information that was available to determine the cause of the altered gait, and it was not likely that any altered gait had any effect on the Veteran's knee disabilities, which were equal bilaterally.

The Board finds the September 2016 VA examiner's opinion and September 2017 medical expert's opinion, in particular, are entitled to significant probative weight.  These opinions were provided following a review of the claims file for the pertinent history.  The examiners addressed the Veteran's assertions as to the origin of his knee disabilities and provided detailed rationales for the respective conclusions reached based on the record.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's bilateral knee condition.  The Veteran has submitted no competent medical evidence contrary to the medical opinions cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim, yet he has not done so.  See 38 U.S.C.A. § 5107(a).

The Board finds that service connection for the Veteran's bilateral knee disability is not warranted as secondary to his service-connected lumbar spine disability. 

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of etiology here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

For these reasons and bases, the Board finds that the preponderance of the evidence weighs against the Veteran's claim seeking service connection for a bilateral knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder as secondary to his service-connected lumbar spine disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


